In a suit to foreclose the lien of a tax sale certificate for unpaid State and county taxes for 1929, the court on December 8, 1932, decreed a foreclosure and sale. The decree was not filed for record till January 5, 1933. The sale was made January 2, 1933, and the sale confirmed by the court January 3, 1933. On January 10, 1933, the court set aside the order confirming the sale and ordered another sale of the property to be made on February 6, 1933. Complainant appealed from the last stated order.
"Decrees in equity may be signed by the judge when pronounced, and shall be recorded in the chancery order book of the court without any other enrollment. And no process shall be issued or other proceedings had on any final decree *Page 536 
or order until the same shall have been signed and recorded as aforesaid." Section 4948 (3160), C. G. L.
The final decree was not filed and recorded until after the sale thereunder and the confirmation of the sale, which was reversible error. Fiehe v. Householder Co., 98 Fla. 627,125 So. 2; Grimsley v. Rosenberg, 94 Fla. 673, 114 So. 553.
The order appealed from set aside the order confirming the sale and ordered another sale of the property which cured the previous error.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.